Citation Nr: 1410053	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-40 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for right foot disability.

2. Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO denied the Veteran service connection for right and left foot disabilities.  

In September 2009, the Veteran filed a notice of disagreement (NOD).  In July 2010, the RO issued a statement of the case (SOC).  In September 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In May 2013, the Veteran underwent VA examination.  Later that same month, the RO issued a supplemental statement of the case (SSOC), continuing the denial of her foot claims.

In September 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the course of the hearing, the undersigned  clarified the Veteran's theories of entitlement for service connection for her right foot disability claim direct and as secondary  to her left foot disability).  At that time, the Veteran submitted additional evidence ( much of which is duplicative of what was already contained in the claims file), along with a statement waiving initial RO consideration of the  evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  A review of the documents in  these aims files does not reveal any additional documents pertinent to the present appeal.

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran, when further action, on his or her part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

The Veteran underwent VA examination in connection with these claims in May 2013.  The examiner opined that the Veteran's left foot disability was less likely than not related to her military service.  The stated rationale for the opinion was that, although the Veteran was diagnosed with a bruise in June 1972, her separation examination revealed normal feet, and record contained no documentation of ongoing medical care within 5 years of discharge.  However, in rendering the requested opinion, the examiner did not consider and discuss the Veteran's statements concerning complaints and her own treatment of left foot pain following service, nor did the examiner address whether the Veteran's right foot disability is at least as likely as not related to service, as instructed.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, and in light of the noted deficiencies, further examination and  opinion is needed to resolve these claims.  

The Board also notes that, after the May 2013 opinion was provided, during the  September 2013 hearing, the Veteran testified that, although  she did not seek treatment for her foot issues after service she had continuous problems with her left foot after leaving the military;  that "[d]uring the times between, when I had the corn removed or even before that, only thing I could do basically is take medication for the pain, but it just continued to get worse, and that's what drove me to go have surgery" in 1994 or 1995; and  that she had not received any regular treatment for the foot after service but continued to take some kind of pain medication for it.  See September 2013 Hearing Transcript, at 7-9.

Although the RO instructed the examiner  to render an opinion as to whether right foot  disability is s secondary to  left foot disability if the examiner concluded that the Veteran's left foot disability was related to service, there were no instructions to provide an opinion, and none was provided, as to whether the Veteran's right foot disability is  directly  related to  service.  On remand, such opinion should be provided, since the Veteran clarified during the  September 2013 hearing that she seeks service connection for her right foot on both direct and secondary bases.  .  

Prior to arranging for further examination of the Veteran, to ensure that all due process requirements are met and the record before the examiner is complete, the RO must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the  record reflects that Veteran has received treatment from the VA Medical Center (VAMC) in Columbus, Ohio, and records from this facility dated up to May 2013 are on file.  Therefore, the RO should obtain all outstanding records since that date. The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The record also reflects that the Veteran provided Authorization and Consent for Release of Information to VA (authorization) for records in or around December 2007 concerning treatment of foot pain from VAO, PC (or UAO, PC), located in Columbus, Ohio.  The Veteran failed to sign and date the authorization form for this particular healthcare provider, and for two others.  In  a July 2008 letter, the  RO  notified the Veteran that she had failed to sign and date authorization forms for only the two other healthcare providers (but did not advise that  the authorization form for VAO, PC (or UAO, PC) also was not signed and dated).  Thus,  no efforts to obtain the records requested by the Veteran for VAO, PC (or UAO, PC).  

Accordingly, the  RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records concerning treatment of her feet-to include VAO, PC (or UAO, PC). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on  appeal.  The RO's adjudication of the claims should include consideration of all pertinent evidence added to the claims file since the last adjudication-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of such evidence)   

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from Columbus VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran's feet dated since May 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his or her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records-to  include records of treatment of her feet since December 2007 from VAO, PC (or UAO, PC), located in Columbus, Ohio.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA podiatry examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify all current disability/ies affecting each foot.

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service.  

If, in response to any of the above, the physician finds that the Veteran's left foot disability is directly related to service but that her right foot disability is not,  the physician should  further opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right foot disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by her left foot disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinions, the physician should consider and discuss all pertinent lay and other medical evidence of record-to include any lay assertions as to continuity of symptoms during and since service.

If the physician  finds reason to question the credibility of any of the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination findings, along with complete rationale for the conclusions reached, must be provided. 5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him or her by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the s last adjudication of the claim), and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


